United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-24185 CHINA AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168_ (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 15 Exchange Place, Suite 500, Jersey City, NJ 07302 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filerNon-accelerated filer Small reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: February 15, 2010 Common Stock: 92,869,562 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, June 30, 2009 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 6,383,715 $ 1,271,922 Accounts receivable 1,252,030 1,064,381 Inventory 1,127,255 712,521 Deposits with suppliers 378,432 261,780 Deferred tax assets 2,119,730 3,331,045 Prepaid expenses and sundry current assets 376,983 302,449 TOTAL CURRENT ASSETS 11,638,145 6,944,098 LONG - TERM ASSETS Property and equipment, net of accummulated depreciation 24,438,138 29,324,362 Other intangible assets 1,502,868 1,549,497 Goodwill 18,944,464 18,926,527 TOTAL LONG-TERM ASSETS 44,885,470 49,800,386 TOTAL ASSETS $ 56,523,615 $ 56,744,484 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-Term borrowings $ 292,517 $ 292,193 Accounts payable 3,056,835 2,816,711 Deposit payable - 3,871,552 Current portion of long term debt - other 46,803 144,635 Current portion of long term debt - related party 111,208 4,494,629 Accrued expenses and taxes payable and other sundry current liabilities 1,025,402 2,403,185 Loan payable - Bank - 6,094,428 Convertible debentures 1,113,294 1,023,733 TOTAL CURRENT LIABILITIES 5,646,059 21,141,066 LONG-TERM DEBT RELATED PARTY 4,825,431 4,104,201 OTHER 7,346,328 3,491,113 WARRANT AND DERIVATIVE LIABILITIES 887,369 3,368,901 Common stock, par value $0.001, 100,000,000 shares authorized, 91,669,562 and 82,827,999 shares issued and outstanding at December 31,2009 and June 30, 2009, respectively 91,670 82,828 Preferred stock, par value $0.001 300,000 shares authorized 0 shares issued and outstanding at December 31,2009 and June 30, 2009, respectively - - Additional paid in capital 49,200,045 39,104,586 Accumulated deficit (11,873,857 ) (14,791,039 ) Other comprehensive income 470,951 461,017 TOTAL STOCKHOLDERS' EQUITY 37,888,809 24,857,392 NONCONTROLLING INTEREST IN SUBSIDIARIES (70,381 ) (218,189 ) TOTAL EQUITY 37,818,428 24,639,203 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 56,523,615 $ 56,744,484 1 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the three months ended For the six months ended December 31, December 31, 2009 2008 2009 2008 SALES $ 1,556,431 $ 2,315,709 $ 3,003,094 $ 5,913,774 COST OF SALES 540,516 1,331,695 990,659 3,269,040 GROSS PROFIT 1,015,915 984,014 2,012,435 2,644,734 COSTS AND EXPENSES: Research and development expense 78,761 73,907 192,064 340,236 General and administrative expenses 825,503 796,900 1,702,987 1,989,792 Selling expenses 287,404 492,518 548,297 1,123,536 Depreciation and amortization 109,473 87,424 218,690 231,882 TOTAL COSTS AND EXPENSES 1,301,141 1,450,749 2,662,038 3,685,446 LOSS FROM OPERATIONS (285,226 ) (466,735 ) (649,603 ) (1,040,712 ) OTHER INCOME (EXPENSE): Interest expense (451,070 ) (429,884 ) (1,043,155 ) (905,378 ) Change in fair value of warrant and derivative liabilities 4,623,692 (1,144,012 ) 2,481,533 (996,285 ) Gain on foreign currency transactions 241 60,481 241 263,518 Loss on sale of assets 0 - (21,415 ) Forgiveness of debt 3,579,085 (555 ) 3,579,085 1,459,196 TOTAL OTHER INCOME (EXPENSE) 7,751,948 (1,513,970 ) 4,996,289 (178,949 ) INCOME (LOSS) BEFORE INCOME TAXES 7,466,722 (1,980,705 ) 4,346,686 (1,219,661 ) Income taxes (credit) 2,020,568 18,994 1,211,315 98,687 NET INCOME ( LOSS) 5,446,154 (1,999,699 ) 3,135,371 (1,318,348 ) Noncontrolling interest in subsidiaries 163,984 (26,712 ) 147,808 28,520 INCOME (LOSS) ATTRIBUTABLE TO THE COMPANY 5,282,170 (1,972,987 ) 2,987,563 (1,346,868 ) OTHER COMPREHENSIVE INCOME ( LOSS) : Foreign currency translation adjustment (27,744 ) (408,127 ) 9,934 (381,778 ) COMPREHENSIVE INCOME (LOSS) $ 5,254,426 $ (2,381,114 ) $ 2,997,497 (1,728,646 ) BASIC AND DILUTED EARNINGS (LOSSES) PER COMMON SHARE 0.06 (0.02 ) 0.03 (0.02 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 91,669,562 82,771,294 89,540,442 81,988,536 2 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended December 31, 2009 2008 OPERATING ACTIVITIES: Net income (loss) $ 2,987,563 $ (1,346,868 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 538,657 601,310 Deferred tax assets 1,211,315 - Loss on sale of assets 21,416 - Forgiveness of debt (3,640,718 ) (1,459,196 ) Non-cash interest expense related to debentures and warrants 89,561 125,810 Stock issued for services 273,454 520,187 Change in fair value of warrants and derivative liability (2,481,533 ) 996,285 Minority interest 147,808 28,520 Changes in operating assets and liabilities: Accounts receivable (189,611 ) 237,456 Inventories (413,919 ) (32,383 ) Prepaid expenses and sundry current assets (187,396 ) (200,211 ) Accounts payable 122,885 28,006 Accrued expenses, taxes and sundry current liabilities 922,215 (1,569,960 ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (598,303 ) (2,071,044 ) INVESTING ACTIVITIES: Acquisition of property and equipment (420,692 ) (1,021,280 ) Cash received from sale of assets 950,626 - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES 529,934 (1,021,280 ) FINANCING ACTIVITIES: Repayment of bank loan (4,270,485 ) Proceeds Other borrowings 3,753,122 2,989,634 Loans from related party 715,504 - Sale of common stock 5,000,000 - NET CASH PROVIDED BY FINANCING ACTIVITIES 5,198,141 2,989,634 EFFECT OF EXCHANGE RATE ON CASH (17,979 ) (342,551 ) INCREASE (DECREASE) IN CASH 5,111,793 (445,241 ) CASH – BEGINNING OF PERIOD 1,271,922 1,565,513 CASH – END OF PERIOD $ 6,383,715 1,120,272 Supplemental disclosures of cash flow information: Non-cash financing activities: Conversion of AOB loanand accrued interest into common stock 4,830,847 - Conversion of convertible debentures into common stock - 290,000 Common stock issued as payment for accrued interest - 25,570 3 CHINA AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 (Unaudited) 1BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet as of June 30, 2009 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K. These interim financial statements should be read in conjunction with that report. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2009 filed on October 14, 2009. 2BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES China Aoxing Pharmaceutical Co., Inc. (“the Company” or ‘China Aoxing”) is a specialty pharmaceutical company specializing in research, development, manufacturing and distribution of a variety of narcotics and pain-management products. As of December 31, 2009, the Company had one operating subsidiary: Hebei Aoxing Pharmaceutical Co., Inc. (“Hebei”)， which is organized under the laws of the People’s Republic of China (“PRC”).During the year ended June 30, 2009, Hebei integrated into itself the business operations of Shijazhuang Lerentang Pharmaceutical Company,
